Citation Nr: 0616293	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected pension 
based upon disabilities rated in combination as 60 percent 
disabling, with no single disability evaluated as 100 percent 
disabling.

2.  The veteran is not blind in both eyes or permanently 
bedridden.

3.  The veteran does not require the daily assistance of 
another to perform the activities of daily living or to 
protect himself from the dangers of his environment.

4.  The veteran is not permanently housebound by reason of a 
disability or disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
a need for regular aid and attendance or at the housebound 
rate have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R.§§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
An October 2001 letter from the RO provided notice regarding 
what information and evidence was needed to substantiate the 
veteran's claims for special monthly pension, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).  Thereafter, the veteran's claim was 
adjudicated in a February 2002 rating decision.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits upon the grant of special monthly pension.  
Even though the notice was inadequate regarding this element, 
there is no prejudice to the veteran in issuing a final 
decision because the veteran's claim is being denied, and the 
issue of an effective date for the grant of benefits is moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records, identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the veteran's disabilities) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in November 2001 and March 2004.  
Examinations in March 2004 included review of the veteran's 
claims folder by the examiners.  Although additional medical 
records were obtained after these examinations, the 
additional medical records are consistent with the symptoms, 
disabilities, and diagnoses noted by the examiners.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have substantially complied 
with the instructions contained in the January 2004 Remand 
from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.



Analysis
The Board observes that the veteran was granted entitlement 
to a permanent and total disability evaluation for pension 
purposes effective in June 1995.  He is currently seeking 
special monthly pension based on aid and attendance of 
another, or housebound status.  Under applicable criteria, a 
veteran of a period of war who is permanently and totally 
disabled, and who is in need of regular aid and attendance or 
is housebound, is entitled to an increased rate of pension.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 
(2005). 

The criteria used by VA to establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, require that the veteran must be a patient in a 
nursing home on account of mental or physical incapacity; or 
be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for the regular aid and attendance of another 
person.  Id.  Determinations as to factual need for aid and 
attendance are based upon actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need to adjust 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care and assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  Being bedridden is also a proper basis 
for allowance of special monthly pension.  For the purposes 
of special monthly pension, "bedridden" is that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  38 C.F.R. § 3.352 (2005); 
see Turco v. Brown, 9 Vet. App. 222 (1996).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  Id.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2005).

It is undisputed that the veteran is not a patient in a 
nursing home and the preponderance of the evidence in this 
case shows that the veteran leaves his home and is able to 
perform all of his activities of daily living without 
assistance.  According to VA examinations in November 2001 
and March 2004, he is able to leave his home at any time and 
is independent in his daily needs.  These examinations show 
that he had satisfactory use of his upper and lower 
extremities.  The record does not contain evidence of 
limitation of visual acuity of both eyes to 5/200 and 
concentric contraction of the visual field to 5 degrees or 
less.  This evidence, in addition to VA outpatient treatment 
records and private records, demonstrates that he is not in 
need of regular aid and attendance of another under VA's 
criteria. 

The veteran's overall condition is not one of helplessness 
such as to require the aid and attendance of another person.  
There is no evidence that the veteran is unable to keep 
himself ordinarily clean and presentable; that he has 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance, which by reason of the particular 
disability cannot be done without aid; that he has inability 
through extreme weakness to feed himself; that he has 
inability to attend the wants and needs of nature; or that he 
has physical or mental incapacity that requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  The VA 
examinations show that the veteran is not bedridden.  Based 
on a careful review of the veteran's disability picture, the 
extent of personal assistance he requires is less than that 
necessary to meet the criteria contained in 38 C.F.R. 
§ 3.352.  Accordingly, payment of a special monthly pension 
based on a need for aid and attendance is not warranted.

Regarding the veteran's claim for special monthly pension at 
the housebound rate, it must be noted, as outlined above, 
that the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran has a 
single permanent disability rated as 100 percent disabling.  
See 38 C.F.R. § 3.351(d).  The veteran's current principal 
disabilities are lumbar paravertebral myositis evaluated as 
40 percent disabling; age-related macular degeneration of the 
left eye, senile cataracts, and bilateral pterygium, 
evaluated as 20 percent disabling; residuals of transient 
ischemic accident, evaluated as 10 percent disabling; 
coronary artery disease with carotid artery stenosis, 
residual of coronary artery bypass, evaluated as 10 percent 
disabling; bronchial asthma with bronchospasm episode, 
evaluated as 10 percent disabling; chronic sinusitis, 
evaluated as 10 percent disabling; degenerative joint 
disease, evaluated as 10 percent disabling; and multiple 
disabilities evaluated as non-compensably disabling, 
including hemorrhoids, cholelithiasis, calcified granuloma, 
major depression with psychotic features, and acute 
prostatitis, benign prostate hypertrophy.  

The veteran's lumbar paravertebral myositis has been 
evaluated as 40 percent disabling.  A 100 percent rating 
under the general rating formula for diseases and injuries of 
the spine requires unfavorable ankylosis of the entire spine.  
See 38 C.F.R. § 4.71a, diagnostic codes 5235 through 5243.  
This level of disability has never been demonstrated in the 
medical evidence and has not been claimed by the veteran.  

For pension purposes, the veteran has a combined evaluation 
of 60 percent.  The veteran does not have a single permanent 
disability rated as 100 percent disabling.

The Board recognizes the severity of the veteran's coronary 
artery disease; however, the medical evidence does not show 
that the veteran is 100 percent disabled due to this 
disability.  Under Diagnostic Code 7005, a 100 percent rating 
is warranted when there is documented coronary artery disease 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or fewer results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2005).  
There is no evidence that the veteran has chronic congestive 
heart failure.  At a March 2004 VA heart examination, the 
physician estimated the veteran's METs level to be more than 
3 METs but less than 5 METs.  The veteran does have left 
ventricular dysfunction but ejection fractions have not been 
lower than 40 percent.

Finally, as discussed in the preceding paragraphs, the 
evidence does not show that the veteran is in fact 
permanently housebound because the veteran is not 
substantially confined to his dwelling or the immediate 
premises.  He is able to leave his home at anytime.

Accordingly, the Board that the preponderance of the evidence 
is against entitlement to special monthly pension by reason 
of need for regular aid and attendance or by reason of being 
permanently housebound.


ORDER

Special monthly pension at the housebound rate or because of 
a need of regular aid and attendance is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


